NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2009-3121

                                  BENJAMIN DELA ROSA,

                                                    Petitioner,

                                               v.

                        OFFICE OF PERSONNEL MANAGEMENT,

                                                    Respondent.

                Petition for review of the Merit Systems Protection Board in
                                      SF0831080451-1.

                                         ON MOTION

                                          ORDER
       Upon consideration of the Office of Personnel Management's unopposed motion

for an extension of time, until June 16, 2009, to file its brief,

       IT IS ORDERED THAT:

       The motion is granted.

                                                    FOR THE COURT


        JUN 11 2009
                                                     /s/ Jan Horbalv
           Date                                     Jan Horbaly
                                                    Clerk
                                                                       atgbilikuven
cc: Benjamin Dela Rosa
      Christopher A. Bowen, Esq.                                         JUN 1 1 2009

s19                                                                       JHIV HORBilly
                                                                               CLERK